            Case 3:14-cr-00175-WHA Document 1251 Filed 10/26/20 Page 1 of 3




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                    Case No. 14-CR-00175-WHA
20
                                  Plaintiff,      ADMINISTRATIVE MOTION OF
21                                                PACIFIC GAS AND ELECTRIC
22                                                COMPANY TO FILE UNDER
            v.                                    SEAL PORTIONS OF RESPONSE
23                                                TO ORDER REQUESTING
     PACIFIC GAS AND ELECTRIC COMPANY,            INFORMATION RE ZOGG FIRE
24                                                AND ORDER FOR FURTHER
                                  Defendant.
                                                  INFORMATION RE ZOGG FIRE
25
                                                  Judge: Hon. William Alsup
26

27

28
       ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
     PORTIONS OF RESPONSE TO ORDER REQUESTING INFORMATION RE ZOGG FIRE AND ORDER FOR
                             FURTHER INFORMATION RE ZOGG FIRE
                                  Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1251 Filed 10/26/20 Page 2 of 3




 1                  Pursuant to Criminal Local Rule 56-1, Pacific Gas and Electric Company

 2   (“PG&E”) respectfully submits this Administrative Motion to File Under Seal (the

 3   “Administrative Motion”).

 4                  PG&E makes the following statement in support of its Administrative Motion:

 5                  1. Counsel for PG&E has reviewed and complied with Civil Local Rule 79-5 and

 6   Criminal Local Rule 56-1, which require that if a document or portion thereof is sealable,

 7   counsel seeking to file the document or portion of the document under seal must file and serve an

 8   administrative motion for a sealing order, accompanied by a declaration establishing that the

 9   materials are sealable.
10                  2. PG&E seeks to file under seal the entirety of Exhibit 1 to the Declaration of
11   Kate Dyer in Support of Pacific Gas & Electric Company’s Administrative Motion to File Under
12   Seal (the “Dyer Declaration”), which corresponds to Exhibit F to PG&E’s Response to Order
13   Requesting Information re Zogg Fire and Order for Further Information re Zogg Fire (the
14   “PG&E Response”). Specifically, PG&E seeks to redact for safety reasons the names, job titles,
15   and roles of PG&E employees who advised the Officer-in-Charge (“OIC”) for the September 27,
16   2020 Public Safety Power Shutoff (“PSPS”) event.
17                  3. Criminal Local Rule 56-1 provides that a sealing order may issue where
18   information, if made available to the public, would compromise the safety of a person. See

19   Criminal Local Rule 56-1(b) and Commentary.

20                  4. PG&E believes that the safety of the PG&E employees who advised the

21   Officer-in-Charge (“OIC”) for the September 27, 2020 PSPS event and the safety of their family

22   members could be compromised if their names, job titles, and roles are made publicly available

23   as part of the PG&E Response.

24                  5. As set forth in the Dyer Declaration, PG&E has observed a dramatic increase

25   in the number of workplace violence events from customers towards employees, including

26   during PSPS events. In addition, PG&E executives who have spoken publicly on behalf of the

27   company with respect to its wildfire mitigation efforts have received death threats.

28                                             2
       ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
     PORTIONS OF RESPONSE TO ORDER REQUESTING INFORMATION RE ZOGG FIRE AND ORDER FOR
                             FURTHER INFORMATION RE ZOGG FIRE
                                  Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1251 Filed 10/26/20 Page 3 of 3




 1   Dated: October 26, 2020                        Respectfully Submitted,

 2                                                  JENNER & BLOCK LLP
                                                    Reid J. Schar (pro hac vice)
 3

 4                                                  CRAVATH, SWAINE & MOORE LLP
                                                    Kevin J. Orsini (pro hac vice)
 5
                                                    CLARENCE DYER & COHEN LLP
 6

 7
                                                  By:
 8                                                      Kate Dyer (Bar No. 171891)

 9
                                                  Attorneys for Defendant PACIFIC GAS
10                                                AND ELECTRIC COMPANY
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
       ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
     PORTIONS OF RESPONSE TO ORDER REQUESTING INFORMATION RE ZOGG FIRE AND ORDER FOR
                             FURTHER INFORMATION RE ZOGG FIRE
                                  Case No. 14-CR-00175-WHA
